          Case 2:17-cv-04540-WB Document 210-11 Filed 06/14/19 Page 1 of 8



        THE LANCET


        19 Urwin G, Yuan MF, Feldman RA. Prospective study of bacterial               24 Kahyty H, Eskola], Peltola MD, et al. Antibody responses to four
           meningitis in North East Thames Region, 1991-3, during introduction           Haemophilus influenzae type b conjugate vaccine. Am J Dis Child 1991;
           of Haemophilus inlluenzaevaccine. BMJl994; 309: 1412-14.                      145: 123-227.
        20 Booy R, Taylor SA, Dobson SRM, et al. lmmunogenicity and safety of         25 Castillo De Febues 0, Decket MD, Estopinan M, Boudones G,
           PRP-T conjugate vaccine given according to the British accelerated            Edwards KM. Enhanced antibody response in Venezuelan infants
           immunisation schedule. Arch Dis Child 1992; 67: 475-78.                       immunized with Haemophilus influenzae type 6-tetanus toxoid
        21 Marketing Pocket Book 1990. The Advertising Association. 1990: 10.            conjugate vaccine. Pediatr Infect Dis J 1994; 13: 635-39.
        22 Teare EL, Fairley CK, White J, Begg N. Efficacy of Hib vaccine.            26 Black SB, Shinefield HR. Northern California Kaiser Permanente
           Lancet 1994; 144: 828-29.                                                     medical care program department of Paediatrics vaccine study group.
        23 Cates KL. Krause PJ, Murphy TV, Stutman HR, Granoff OM.                       6-CAPSA I Haemophilus influenzae, type b, capsular polysaccaride
           Second episodes of Haemophilus influenzae type b disease following            vaccine safety. Paediatrics 1987; 79: 321-25.
           rifampicin prophylaxis of the index patients. Pediatr Infect Dis J 1987;   27 Delaporte R. Assessing the human condition: capture-recapture
              6: 512-15.                                                                 techniques. BMJ 1994; 308: 5-6.




        Acute myocardial infarction and combined oral contraceptives:
        results of an international multicentre case-control study

        WHO Collaborative Study of Cardiovascular Disease and Steroid Hormone Contraception*

        Summary                                                                       0C use in such women were not increased in either Europe
                                                                                      or the developing countries. Among 0C users who smoked
        Background The association between oral contraceptive                         ten or more cigarettes per day, the odds ratios in Europe
        (0C) use and acute myocardial infarction (AM I) was
                                                                                      and in the developing countries were over 20. Similarly,
        established in studies from northern Europe and the USA,
                                                                                      among 0C users with a history of hypertension (during
        which took place during the 1960s and 1970s. Few data
                                                                                      pregnancy or at any other time), odds ratios were at least
        are available to quantify the risk worldwide of AMI
                                                                                      ten in both groups of countries. No consistent association
        associated with use of 0Cs introduced since those early
                                                                                      between odds ratios for AMI and age of 0C users or
        studies. This hospital-based case-control study examined
                                                                                      oestrogen dose was apparent in either group of countries.
        the association between a first AMI and current 0C use in
                                                                                      No significant increase in odds ratios was apparent with
        women from Africa, Asia, Europe, and Latin America (21
                                                                                      increasing duration of 0C use among current users, and
        centres).
                                                                                      odds ratios were not significantly increased in women who
        Methods Cases were women aged 20-44 years who had                             had stopped using 0Cs, even after long exposure. The
        definite or     possible AMI      (classified by    history,                  study had insufficient power to examine whether
        electrocardiographic, and cardiac-enzyme criteria), who                       progestagen dose or type had any effect on AMI risk.
        were admitted to hospital, and who survived for at least
        24 h. Up to three hospital controls matched by 5-year age-                    Interpretation Current use of combined 0Cs is associated
        band were recruited for each of the 368 cases (941                            with an increased risk of AMI among women with known
        controls). All participants were interviewed while in                         cardiovascular risk factors and among those who have not
        hospital with the same questionnaire, which included                          been effectively screened, particularly for blood pressure.
        information on medical and personal history, lifetime                         AMI is extremely rare in younger ( <35 years) non-smoking
        contraceptive use, and blood-pressure screening before                        women who use 0Cs, and the estimated excess risk of
        the most recent episode of 0C use. Odds ratios compared                       AMI in such women in the European centres is about 3 per
        the risk of AM I in current 0C users and in non-users (past                   10 6 woman-years. The risk is likely to be even lower if
        users and never-users combined).                                              blood pressure is screened before, and presumably during,
                                                                                      0C use. Only among older women who smoke is the
        Findings The overall odds ratio for AMI was 5 01 (95% Cl
                                                                                      degree of excess risk associated with 0Cs substantial
        2 54-9 90) in Europe and 4 78 (2 52-9 07) in the non-
                                                                                      (about 400 per 10 6 woman-years).
        European (developing) countries; however, these risk
        estimates reflect the frequent coexistence of other risk
                                                                                      Lancet1997; 349: 1202-09
        factors among 0C users who have AMI. Very few AMls
        were identified among women who had no cardiovascular
                                                                                      Introduction
        risk factors and who reported that their blood pressure had
                                                                                      Acute myocardial infarction (AMI) was first linked with
        been checked before 0C use; odds ratios associated with
                                                                                      the use of oral contraceptives (OCs) in a case report'
                                                                                      shortly after these drugs became available_ Thereafter the
        *Writing committee, study organisation, and participants listed at end
        of article
                                                                                      results of many case-control studies 2- 17 suggested that the
                                                                                      association was causal, and three cohort studies 18 - 20
        Correspondence to: Prof N R Poulter, Department of Epidemiology
                                                                                      provided limited but supportive information_
        and Public Health, University College London Medical School,
                                                                                        Most previous studies of the cardiovascular side-effects
        London WC1 E 6BT, UK;
        and Dr O Meirik, UNDP/UNFPA/WHO/World Bank Special                            of OCs were undertaken in the 1960s and 1970s, and
        Programme of Research, Development and Research Training in                   they provide limited information on risks associated with
        Human Reproduction, WHO, 1211 Geneva 27, Switzerland                          modern OCs, which have low oestrogen doses_ Also, few


        1202                                                                                                                          Vol 349 • April 26, 1997




                                                                                                                                                               00803792
Exhibit 168                                                                                                                                               JA-0003334
           Case 2:17-cv-04540-WB Document 210-11 Filed 06/14/19 Page 2 of 8



                                                                                                                                                                              THE LANCET


                                         Number of cases (% of total in region)                                                                                           Combined (n=384)
                                         Europe (n°203)           Developing countries
                                                                  All (n°181)               Africa (n°10)             Asia (n°37)               Latin America (n° 134)
        Definite                         180 (88 7%)              141 (77 9%)               1 (10%)                   30 (81%)                  110 (821%)                321 (83 6%)
        Possible                          18 (8 9%)                29 (160%)                3 (30%)                    5 (14%)                   21 (15 7%)                47 (12 2%)
        Other                              5 (2 5%)                11 (61%)                 6 (60%)                    2 (5%)                     3 (2 2%)                 16 (4 2%)

        Table 1 : Distribution of types of AMI by region


        data are available from outside northern Europe and the                                        Patients and methods
        USA. In the time since most of the previous studies took                                       Detailed description of study methods has been given
        place, prescribing recommendations have changed                                                elsewhere. 21 ,22 This hospital-based, case-control study was
        towards the preferential use of OCs by younger women                                           undertaken in 21 centres in 17 countries in Africa, Asia, Europe,
        who do not have other risk factors for cardiovascular                                          and Latin America (including the Caribbean). Each centre
        disease. Thus, three case-control studies conducted                                            recruited cases and controls from a variable number of
        during the 1990s"·" showed only small and non-                                                 collaborating hospitals. Women were eligible as cases if they
                                                                                                       were aged 20-44 years (15-49 in three centres), had been
        significant increases in risk of AMI associated with OC
                                                                                                       admitted to a collaborating hospital between Feb I, 1989, and
        use in the UK and USA.                                                                         Jan 31, 1995, and had a discharge diagnosis of AMI. We
           The WHO Collaborative Study of Cardiovascular                                               excluded women who died within 24 h of admission, who had a
        Disease and Steroid Hormone Contraception, 21 a                                                history of stroke, deep-vein thrombosis, pulmonary embolism,
        multicentre, hospital-based, case-control study carried                                        AMI, or natural or surgical menopause, or who had a history
        out in Africa, Asia, Europe, and Latin America                                                 within the previous 6 weeks of pregnancy, major illness causing
        (including the Caribbean), was designed to examine the                                         bed rest of longer than a week, or surgery.
        association between use of modern OCs and three
        cardiovascular diseases. The results of the venous                                             Case definition
        thromboembolism and stroke components of the study                                             A monitoring system was set up in each centre to identify all
        have been reported previously. 22 - 25 This paper reports                                      eligible cases. A review of the medical history, cardiac enzyme
        findings on the AMI component of the study, the                                                results, and electrocardiograms (ECGs) allowed classification of
        principal aim of which was to examine the association                                          these cases as definite, possible, or other according to the
                                                                                                       classification used in the MONICA project. 26 ECGs were coded
        between a first AMI and current OC use in women from
                                                                                                       centrally by a cardiologist who was not aware of the patient's
        Europe and from the other three regions combined.
                                                                                                       exposure to OCs.
        Subsidiary aims were to investigate whether risk                                                  Definite AMI was diagnosed if two or more ECGs showed
        estimates differed among subgroups of women, such as                                           definitive changes; if ECGs showed probable changes and
        smokers or women with hypertension, or according to                                            cardiac enzymes were abnormal (;,,two times the upper limit of
        type, duration, and past use of OCs, which most previous                                       the normal range in the collaborating hospital); if symptoms
        studies had been too small to address.                                                         were typical and enzymes were abnormal; or if fresh myocardial


                                                     Europe                                                                Developing countries
                                                     Cases         Controls, by QC use                                     Cases        Controls, by QC use
                                                     (n°198)                                                               (n°170)
                                                                   All            Current      Past         Never                       All            Current      Past          Never
                                                                   (n°480)        (n°78)       (n°264)      (n°138)                     (n°461)        (n°41)       (n°171)       (n°249)
        Age (years)
        <35                                          18 7          21 3           28 2         21 2         17 4           20 6         21 7           39 0         16 4          22 5
        35-39                                        26 8          27 5           37 2         27 3         22 5           28 8         30 2           34 2         36 2          25 3
        ,;,40                                        54 5          51 2           34 6         51 5         601            50 6         48 1           26 8         47 4          52 2
        Mean (SD) body-mass index (kg/m')            261'          24 8'          23 3         25 1         25 2           24 Ot        23 9t          23 6         23 9          23 9
                                                     (61)          (4 9)          (3 2)        (5 5)        (4 4)          (4 3)        (41)           (3 7)        (4 1)         (4 2)
        Number of livebirths
        0                                            111           11 9           10 2          98          16 7           15 3         13 0            98           64           18 1
        1-2                                          677           71 4           71 8         71 6         71 0           30 0         42 3           51 2         41 5          41 4
        ;,,3                                         21 2          16 7           18 0         18 6         12 3           54 7         44 7           39 0         52 1          40 5
        Married/stable union                         78 3          80 4           84 6         76 5         85 5           73 5         68 6           78 1         74 8          62 7
        Education beyond secondary level             21 2          29 6           35 9         34 5         16 7           18 8         13 0           14 6         12 9          12 9
        Current smoker+                              77 3          34 8           37 2         35 6         31 9           42 9         24 0           33 2         29 2          18 9
        Weekly alcohol consumption ?=1 unit          20 9          24 0           32 1         277          12 3            35           34             24               47         28
        Self-reported history of
        Hypertension§                                22 7           52             13           53           73            277           67             0            82            68
        Hypertension during pregnancy~               19 6          13 2            90          15 9          94            24 1          93             49          11 7           84
        Diabetes mellitus                             76            15             13           19           07             88           22             0            18            28
        Rheumatic heart disease                       10            02             0            0            07             24           02             0            06            0
        Abnormal blood lipids                         74            11             13           15           0              53           04             0            0             08
        Family history of
        Stroke                                        36            23             39           15           29             89           33             24               29         36
        AMI                                          12 7           29             51           30           15             90           15             24               12         16
        *Unknown in one case and four controls (three past, one current user) tUnknown in 22 cases and 74 controls (40 never, 26 past, 8 current users) +smoked at least one
        cigarette in the 3 months before illness that caused hospital admission (cases) or before admission (controls) §Diagnosed before current OC use and other than in pregnancy
        1Blood-pressure problems in pregnancy, including pre-eclampsia and eclampsia
        Table 2: Characteristics of AMI cases and controls (% unless otherwise stated)


        Vol 349 • April 26, 1997                                                                                                                                                        1203




                                                                                                                                                                                             00803793
Exhibit 168                                                                                                                                                                               JA-0003335
          Case 2:17-cv-04540-WB Document 210-11 Filed 06/14/19 Page 3 of 8



        THE LANCET


        Region and type       Cases       Controls   Odds ratio (95% Cl)                        Statistics
        of user                                                                                 Conditional logistic regression models were fitted and adjusted
                                                     Crude                 Adjusted
                                                                                                for confounding by standard methods. 29 In addition, all odds
        Relative to non-user
        Europe
                                                                                                ratios were adjusted for smoking (except in analyses of smoking
         Non-user            136          402        1 00                  1 00'                and all risk factors). The patterns of OC use, risk factors for
         User                 62           78        3 21 (1 94-5 32)      5 01 (2 54-9 90) •   AMI, and confounding differed in Europe from those in the
        Developing countries                                                                    other three (developing) regions. Consequently, and as planned
         Non-user            131          420        1 00                  1 00t                a priori, separate models were fitted for Europe and for the
         User                 39           41        3 26 (1 94-5 49)      4 78 (2 52-9 07) t
                                                                                                developing regions combined. Trends of odds ratios in stratified
        Relative to never-users                                                                 analyses were assessed by a test for linear trend in the log odds
        Europe
                                                                                                ratios. 30
         Never                  44        138        1 00                  1 00l
         Past                   92        264        1 16 Io 73-1 86)      1 23 (0 67-2 26)!
                                                                                                   To compare the AMI risk according to type of progestagen
         Current                62         78        3 59 (1 95-6 60)      5 64 (2 49-12 8)l    (desogestrel, gestodene, or levonorgestrel), we conducted an
        Developing countries                                                                    analysis restricted to those centres at which there was any use of
         Never                  63        249        1 00                  1 00§                the newer products.
         Past                   68        171        1 56 (1 04-2 33)      1 48 (0 88-2 49) §
                                                                                                   Cases in the UK came from hospitals that covered a defined
         Current                39         41        4 04 (2 30-7 09)      613 (2 99-12 6)§
                                                                                                geographical area with a known population size stratified for age
        *Adjusted for history of hypertension other than in pregnancy, diabetes, body-mass      and sex. Hence, the incidence of hospital-admitted first AMis
        index category, abnormal blood lipids, and smoking categories (never/past/<10/?=10
        cigarettes per day), excludes one case (user) and four controls (non-users) with        satisfying study eligibility criteria in that region could be
        unknown body-mass index. tAdJusted for history of hypertension, diabetes, abnormal      calculated. With adjustment of this rate for an estimated 35% of
        blood lipids, number of livebirth categories (0/1-2/,;,3). and smoking categories       patients with AMI who either were not admitted to hospital or
        tAdJusted for history of hypertension, diabetes, body-mass index categories, and
                                                                                                died within 24 h of admission 31 and use of prevalence of patterns
        smoking categories, excludes one case (current user) and four controls (one never-
        user, three past users) with unknown body-mass index. §Adjusted for history of          of OC use and smoking among controls in the European region,
        hypertension, diabetes. abnormal blood lipids, family history of AMI, number of         we also estimated the incidence rates of AMI among younger
        livebirth categories, and smoking categories, excludes three cases (past users) and     (<35 years) and older women by smoking and use of OCs.
        four controls (three never-users, one past user) with unknown family history of AMI
        Table 3: Odds ratios for AMI in relation to use of combined OCs
        by region
                                                                                                Results
                                                                                                Of the 384 AMI cases, 89% in Europe and 78% in the
        infarction, recent coronary occlusion, or both, were found at                           developing countries were classified as definite. ECGs
        necropsy. 26                                                                            and cardiac enzyme results were available for more than
           Possible AMI was diagnosed when the patient had typical                              99% of cases in Europe and 90% in the developing
        symptoms without any good evidence for an alternative                                   countries. The data were insufficient in 16 women to
        diagnosis, but the ECG and enzyme results did not satisfy the                           allow their classification as definite or possible cases
        criteria for definite AMI.                                                              (table 1). All subsequent analyses exclude these "other"
           Other AMI was used for any remaining cases.                                          cases and their controls. The exclusion of the six cases
        Controls and interviews                                                                 and their controls common to this and a previously
        For each case, up to three female controls matched by 5-year                            reported study28 did not change risk estimates
        age-band were recruited as previously described. 21 ·22 All cases                       substantially.
        and controls were interviewed in hospital in a standard way with                           941 controls were matched to the remaining 368 cases,
        the same questionnaire. The contents of the questionnaire,                              with an average of 2-4 controls per case in Europe and
        participation rates, and all relevant study definitions have been                       2-7 in the developing countries. 56-4% of controls in
        outlined elsewhere. 21 ·22 •24                                                          Europe and 61-7% in the developing countries had a
           This report assesses risk of AMI among current users of                              diagnosis of trauma, skin disease, appendicitis, or tonsil,
        combined OCs compared with women not currently using OCs.                               sinus, renal, bone, or joint disorder.
        Women who currently used progestagen-only contraceptives
                                                                                                   Smoking, a history of hypertension (in pregnancy or
        (oral: five cases and ten controls; injectable: one case and eight
        controls) or combined injectable contraceptives (one case and
                                                                                                other than in pregnancy), diabetes, rheumatic heart
        seven controls) were not classified as current OC users. One                            disease, or abnormal blood lipids, and a family history of
        woman with AMI who was a current OC user but did not know                               stroke or AMI were all more common among cases than
        the type was classified as a current user of combined OCs and                           controls in both groups of countries, whereas marital
        was included in all analyses except those referring to type of                          status and alcohol intakes were similar in cases and
        preparation. In the analyses, non-users (past users and never-                          controls (table 2). The mean ages of cases and controls
        users combined) were preferred to never-users as the reference                          were similar in Europe (38-8 and 38-2 years,
        group as previously described. 22 ·24                                                   respectively) and in the developing countries (38-4 and
           Information about hypertension was obtained from responses
                                                                                                37-7 years, respectively); in both groups of countries the
        to four questions: had the respondent ever (other than in
        pregnancy) had high blood pressure; had she had a blood-
                                                                                                majority of cases were 40 years or older. The prevalence
        pressure problem, including pre-eclampsia or eclampsia, during                          of current OC use among cases and controls in Europe
        but not necessarily confined to pregnancy (hypertension in                              (31-3% and 16-3%, respectively) was higher than in the
        pregnancy); had medication to control high blood pressure been                          developing countries (22-9% and 8-9%).
        used in the 3 months before the illness that had caused hospital                           The crude odds ratios for AMI in Europe and the
        admission; and among OC users, had the blood pressure been                              developing countries, respectively, were 7-69 (2-17-27-2)
        checked before the most recent episode of OC use.                                       and 12-2 (2-61-56-6) for a history of abnormal blood
           13 (3-4%) of the eligible AMI cases were not interviewed                             lipids; 10-9 (6-33-18-9) and 5-33 (2-97-9-56) for
        because they were too ill or died before the questionaire could
                                                                                                smoking ten or more cigarettes per day (compared with
        be completed. For them, the closest available relative or friend
                                                                                                non-smokers); 5-63 (3-14-10-1) and 5-69 (3-34-9-70) for
        was interviewed as a proxy. 27 Six cases from Germany and their
        11 controls were recruited for this study and included in these                         a history of high blood pressure (detected before the
        analyses were inadvertently included in the analysis of a                               current episode of OC use and not during pregnancy);
        subsequent study, preliminary results of which have been                                5-47 (2-60-11-5) and 5-39 (2-18-13-4) for a family
        reported. 28                                                                            history of AMI; 4-97 (2-00-12-4) and 4-07 (1-82-9-11)


        1204                                                                                                                                Vol 349 • April 26, 1997




                                                                                                                                                                  00803794
Exhibit 168                                                                                                                                                    JA-0003336
              Case 2:17-cv-04540-WB Document 210-11 Filed 06/14/19 Page 4 of 8



                                                                                                                                                                          THE LANCET


                                 Non-users               Users

                                 Cases/ controls         All                                          No BP check                                       BP check
                                                         Cases/ controls     OR (95% Cl)              Cases/ controls        OR (95% Cl)                Cases/controls   OR (95% Cl)

        Europe*
        Age (years)
        All                      136/398                 59/76               4 56 (2 30-9 06)         32/25                   9 47 (3 72-24 1)          27/51            2 60 I1 15-5 89)
        <35                        17/79                 20/21               7 29 (2 22-24 O)         11/8                   15 2 (2 97-77 2)            9/13            383(088-166)
        ;,,35                    119/319                 39/55               3 47 (1 47-8 22)         21/17                   713 (2 24-22 7)           18/38            2 06 (O 75-5 70)
        Oestrogen dose
        <50 µg                                           28/33               4 69 (2 02-10 9)         11/12                   7 58 (2 30-24 9)          17/21            3 23 (111-9 42)
        ,;,50 µg                                         31/43               4 46 (1 98-10 O)         21/13                  10 6 (3 44-32 6)           10/30            2 09 (O 71-614)
        Developing countries t

        Age (years)
        All                      131/420                 39/40               4 85 (2 55-9 24)         26/19                  604(277-132)               13/21            348 (1 39-8 70)
        <35                        23/83                 12/14               411 (128-132)             8/9                   427(114-160)                4/5             3 76 (O 64-22 2)
        ;,,35                    108/337                 27 /26              518 (2 45-11 O)          18/10                  717(279-185)                9/16            3 32 (1 14-9 67)
        Oestrogen dose
        <50 µg                                           13/22               2 93 (1 23-6 97)          8/10                  3 46 (113-10 7)             5/12            2 33 (O 66-8 26)
        ,;,50 µg                                         26/18               7 69 (3 29-18 O)         18/9                   9 70 (3 49-27 O)            8/9             5 26 (148-187)
        OR=odds ratio, BP=blood pressure. Reference group=non-users (OR= 1). *Adjusted for history of hypertension, diabetes, body-mass index, abnormal blood lipids, and smoking,
        excludes one case (user) and four controls (non-users) with unknown body-mass index, two cases (users) and two controls (users) with unknown blood-pressure check status
        tAdJusted for history of hypertension, diabetes, abnormal blood lipids, number of livebirths, and smoking, excludes one control (user) with unknown blood-pressure check status,
        Table 4: Odds ratios for AMI in relation to current use of combined OCs by age, oestrogen dose, and whether blood pressure was
        checked before current episode of OC use


        for diabetes; 6-00 (0-54-66-2) and 12-0 (1-34-107) for a                                      the developing countries (table 3). After adjustment for
        history of rheumatic heart disease; 1-48 (0-93-2-37) and                                      confounding variables, odds ratios rose from about 3 to 5
        3-50 (2-11-5-80) for hypertension in pregnancy; and                                           in both groups of countries. When the analysis was
        2-13 (0-99-4-59) and 0-82 (0-34-1-99) for a body-mass                                         restricted to definite AMI cases, adjusted odds ratios
        index of more than 30 kg/m 2 (compared with less than 20                                      associated with OC use were 4-87 (2-35-10-1) in Europe
        kg/m 2) . In Europe, but not in the developing countries,                                     and 5-20 (2-65-10-2) in the developing countries. Odds
        there was a significant inverse relation between highest                                      ratios associated with past use of OCs were not
        level of education achieved (none or primary, secondary,                                      significantly increased in either group of countries.
        tertiary, or university) and risk of AMI (p<0-001).                                              Odds ratios associated with OC use did not differ
           The crude odds ratios for AMI associated with current                                      significantly between younger and older women (table 4).
        OC use compared with non-use (past users and never-                                           The use of OCs containing higher doses of oestrogen
        users combined) were significantly raised in Europe and                                       (?c50 µg) was associated with higher odds ratios than use


        Factor                               Europe                                                                 Developing countries

                                             Non-users                       QC users                               Non-users                               QC users

                                             Cases/            Odds ratio    Cases/             Odds ratio          Cases/                 Odds ratio       Cases/           Odds ratio
                                             controls          (95% Cl)      controls           (95% Cl)            controls               (95% Cl)         controls         (95% Cl)
        History of hypertension other than in pregnancy (HBP)
        No                                   96/374            1 00'         45/75              3 85                84/389                 1 OOt            28/38            3 66
                                                                                                (1 88-7 89)                                                                  (1 81-7 39)
        Yes                                  40/24             5 43          16/3               681                 47 /31                 9 52             11/3             15 3
                                                               (2 39-12 4)                      (618-751)                                  (490-185)                         (3 27-71 6)
        History of blood-pressure problems in pregnancy (HIP)
        No                                   106/343           1 OOl         53/71              4 49                101/379                1 00§            28/39            3 99
                                                                                                (219-920)                                                                    (1 98-8 06)
        Yes                                  30/55             0 99           8/7               100                 30/ 41                 1 95             11/2             23 8
                                                               (045-219)                        (2 40-42 O)                                (O 93-4 10)                       I4 55-124)
        Current smoker
        No                                   29/261            1 00~         15/ 49             3 96                82/323                 1 0011           15/27            4 50
                                                                                                (152-104)                                                                    (1 89-10 7)
        <10 cigarettes/day                   11/23             4 74          2/13               5 04                21/63                  1 36              5/5             10 68
                                                               (1 65-13 6)                      (O 78-32 4)                                (O 69-2 69)                       (2 49-45 9)
        ,;,70 cigarettes/day                 96/114            111           44/16              87 0                28/34                  5 62             19/9             22 6
                                                               (5 68-21 8)                      (29 8-254)                                 (2 61-12 1)                       (7 60-67 2)
        Reported risk factor status (HBP, rheumatic heart disease, diabetes, abnormal blood lipids, HIP, or smoking
        No risk factor                       16/205            1 00**        10/41              3 07                37 /272                1 OOtt           11/26              3 99
                                                                                                (1 06-8 95)                                                                  (1 58-10 1)
        At least one                         120/193           8 18          51/37              37 3                94/148                 6 57             28/15            20 8
                                                               (433-154)                        (15 2-91 7)                                (3 86-11 2)                       (9 14-47 2)
        Reference group non-users. All European data exclude one case (user) and four controls (non-users) with unknown body-mass index. *Adjusted for diabetes, body-mass index,
        abnormal blood lipids, HIP, and smoking categories. tAdjusted for diabetes, abnormal blood lipids, number of livebirths, HIP, and smoking categories. +Adjusted for HBP, diabetes,
        body-mass index, abnormal blood lipids, and smoking categories.§AdJusted for HBP, diabetes, abnormal blood lipids, number of livebirth categories, and smoking categories
        ~Adjusted for HBP, diabetes, body-mass index, and abnormal blood lipids. IIAdjusted for HBP, diabetes, abnormal blood lipids, and number of livebirth categories "Adjusted for
        body-mass index. ttAdjusted for number of livebirths,
        Table 5: Odds ratios for AMI in relation to current use of combined OCs according to other risk factors


        Vol 349 • April 26, 1997                                                                                                                                                       1205




                                                                                                                                                                                            00803795
Exhibit 168                                                                                                                                                                               JA-0003337
          Case 2:17-cv-04540-WB Document 210-11 Filed 06/14/19 Page 5 of 8



        THE LANCET


                          Non-users                                Users

                          Cases/ controls    OR (95% Cl)           All                                    No BP check                            BP check
                                                                   Cases/controls   OR (95% Cl)           Cases/ controls   OR (95% Cl)          Cases/ controls   OR (95% Cl)
        Europet
        Non-smokers       16/205             1 00                   9/40             4 47 (127-157)        7/11             16 4 (3 08-87 7)      2/29              1 10 (O 12-9 69)
        Smokers           53/113             8 02 (3 54-18 2)      37/26            413(125-136)          20/12             714(165-309)         17 /14            26 6 (7 00-101)
        Developing countries+
        Non-smokers       34/229             1 00                   9/19             5 95 (1 47-241)       7/8               9 64 (1 95-47 8)     2/11              1 1 o Io 09-12 9)
        Smokers           21/68              219 (O 94-5 08)       14/11            210(493-89 1)         11/8              31 0 (5 39-178)       3/3               9 08 (O 88-93 2)
        BP=blood pressure, OR=odds ratio *Low-risk women=no history of hypertension other than in pregnancy, diabetes, rheumatic heart diseases, abnormal blood lipids, or hypertension
        in pregnancy. tAdJusted for body-mass index, excludes one case (user) and four controls (non-users) with unknown body-mass index, and two cases (users) and two controls
        (users) with unknown BP check status. tAdJusted for number of livebirths and body-mass index, excludes one control (user) with unknown BP check status, 13 cases (eight non-
        users, five users) and 65 controls (57 non-users, eight users) with unknown body-mass index
        Table 6: Odds ratios for AMI associated with current use of combined OCs among low-risk women* by reported blood-pressure
        check before current episode of OC use and smoking status


        of lower-dose OCs in the developing countries but not in                                        Compared with non-smoking non-users of OCs,
        Europe. In Europe and in the developing countries, odds                                       current smoking increased the odds ratios associated with
        ratios were consistently higher among women who                                               OC use and showed a dose-response effect on risk
        reported that their blood pressure was not checked                                            estimates among both OC users and non-users (table 5).
        before the current episode of OC use, irrespective of age                                     The odds ratio among the five non-smoking cases and
        or oestrogen dose (table 4).                                                                  their controls in Europe who reported a blood-pressure
           All three cases and five controls who currently used                                       check before the episode of OC use was 1-34
        OCs containing desogestrel or gestodene were from the                                         (0-34-5-34); the corresponding odds ratio in the
        UK (three cases, four controls) or Germany (one                                               developing countries (five cases of this type) was 2-66
        control). In these two countries, the estimated risk of                                       (0-81-8-79).
        AMI (matched, adjusted for smoking) for users of these                                           Table 5 also shows odds ratios associated with OC use
        OCs compared with non-users was 0-97 (0-14-6-96),                                             among those apparently with and without any of the
        whereas that among users of low-oestrogen-dose OCs                                            standard cardiovascular risk factors compared with non-
        containing levonorgestrel was 1-64 (0-49-5-54) based on                                       users of OCs with none of these risk factors. Although
        13 cases and 17 controls. However, all eight users of                                         odds ratios among women without risk factors were
        OCs containing desogestrel or gestodene reported that                                         increased, the combination of at least one risk factor with
        their blood pressure had been checked before the current                                      OC use greatly increased the odds ratio. In Europe, 87%
        episode of OC use, whereas only six cases and 11                                              of cases and 48% of controls had at least one risk factor
        controls who used low-dose levonorgestrel-containing                                          for cardiovascular disease; of the 62 cases among OC
        OCs reported a blood-pressure check. Risk estimates for                                       users, only 11 had no risk factors (one case was excluded
        AMI among women who reported blood-pressure                                                   from this analysis). In the developing countries, 72% of
        checking were almost identical for users of OCs                                               cases and 35% of controls had at least one cardiovascular
        containing desogestrel or gestodene and users of                                              risk factor; of the 39 cases among OC users, 11 had no
        levonorgestrel-containing OCs.                                                                other risk factor.
           Compared with non-users of OCs who had no history                                             Table 6 shows the large impact of smoking and
        of high blood pressure other than in pregnancy, odds                                          reported blood-pressure checking on odds ratios
        ratios associated with OC use, irrespective of reported                                       associated with current OC use among women with no
        blood-pressure check status, were increased among                                             other cardiovascular risk factors. Among women of this
        women who also reported a history of high blood                                               category who did not smoke, only three of nine OC-using
        pressure, especially pronounced in Europe (table 5). In                                       cases in Europe and three of nine in the developing
        addition, compared with women who did not use OCs                                             countries (one case was excluded from each group in
        and had no history of hypertension in pregnancy, the risk                                     table 6) reported having had a blood-pressure check,
        estimates associated with OC use in both groups of                                            whereas 29 of 40 and 11 of 19 OC-using controls in
        countries were increased among those who also reported                                        Europe and the developing countries, respectively,
        a history of hypertension in pregnancy. Furthermore, this                                     reported a blood-pressure check. Although confidence
        effect was also apparent among women whose blood-                                             intervals were wide, odds ratios were not increased
        pressure problems were confined to pregnancy (data not                                        among those very few women without other risk factors
        shown).
                                                                                                      who did not smoke and who reported a blood-pressure
                                                                                                      check before the current episode of OC use.
                                                                                                         Among current users of OCs, duration of lifetime use
                                   Incidence per 106 woman-years           Attributable risk
                                                                                                      and of current episode of OC use did not affect risk
                                   Non-users of OCs    Users of OCs
                                                                                                      estimates of AMI (data not shown), and no significant
        Women <35 years                                                                               increase in risk was apparent among past users (table 3).
        Non-smokers                   0 83                  3 56             2 73
        Smokers                       778                  42 7             34 9
                                                                                                      In Europe, the odds ratios among past users who had
                                                                                                      used OCs for 10 years or more was 1-61 (0-62-4-16).
        Women ?:35 years
        Non-smokers                   9 45              40 4                31 0                         The incidence of hospital-admitted first AMI meeting
        Smokers                       88 4             484 6               396 2                      study eligibility criteria in the Oxford region was 18 per
        Table 7: Estimated incidence rates and attributable risks per                                 106 woman-years during the course of the study. After
        10' woman-years associated with current OC use by age and                                     allowance for cases who were not admitted to hospital or
        smoking status among European women                                                           who died within 24 h of admission, 31 this rate increased


        1206                                                                                                                                                Vol 349 • April 26, 1997




                                                                                                                                                                                        00803796
Exhibit 168                                                                                                                                                                      JA-0003338
          Case 2:17-cv-04540-WB Document 210-11 Filed 06/14/19 Page 6 of 8



                                                                                                                   THE LANCET


        to 27 per 10 6 woman-years. The estimated incidence was       and higher oestrogen doses in the two groups of
        7-6 per 106 woman-years for women younger than 35             countries that could explain the apparently inconsistent
        years and 58 per 106 woman-years for those aged 35            oestrogen-dose effect. The study had insufficient power
        years or older. With the assumption that patterns of          to investigate whether for a given oestrogen dose, the
        smoking and OC use were the same as in all European           dose of progestagen had a major impact on risk of AMI, 33
        countries, the estimated annual incidences by age,            or to assess any differences in risk according to type of
        smoking, and OC use are shown in table 7. These results       progestagen. The very limited information from this
        show the major adverse impact of age and smoking on           study on any differences in AMI risk associated with the
        the excess or attributable risks associated with OC use.      use of OCs containing desogestrel or gestodene and
                                                                      levonorgestrel is compatible with large differences
        Discussion                                                    between these products in either direction and hence no
        Risk estimates for AMI associated with current OC use         useful conclusions can be drawn from our data.
        are substantially modified by the presence of other              The dose-response effect of increasing smoking
        cardiovascular risk factors, and very few cases of AMI        categories on QC-associated risk (table 5) is in keeping
        were identified among OC users who had no such risk           with the findings of several previous studies. 34 ·35 The
        factors and who reported a blood-pressure check before        possibility of a synergistic effect between these two risk
        the current episode of OC use. Although current use of        factors, as suggested by the odds ratios among European
        combined OCs was associated overall with a significantly      women, has also been reported previously. 34 ·35 However,
        increased risk of a first AMI, with adjusted odds ratios of   in contrast to some previously published data, 19 ·28 odds
        about five in Europe and the developing countries, this       ratios associated with OC use were also significantly
        association appears to result from high rates of coexistent   raised among non-smokers (table 5), although in non-
        risk factors and inadequate screening among OC users,         smokers with no other risk factors and reported blood-
        which may have resulted in incomplete information and         pressure checking, odds ratios were not increased
        unmeasured confounding. Overall risk estimates in this        (table 6).
        study are higher than those observed in most previous            Univariate analyses confirmed the established role of
        studies, 20 particularly three recent smaller studies from    hypertension as a major risk factor for AMI, and the
        the UK 15 and the USA. 16 · 17 However, this discrepancy      effect of high blood pressure during pregnancy and other
        may well be the result of differences in the prevalence of    than in pregnancy on QC-associated risk of AMI was
        risk factors for AMI and in OC use patterns among the         clearly shown (table 5). These data also suggest the
        countries included in the various studies. For example,       possibility of a synergistic effect between high blood
        compared with other countries included in the WHO             pressure and OC use on risk of AMI. The influence of
        study, in the UK and the USA, OCs are used less               blood pressure on QC-associated risk was further
        frequently by women with other cardiovascular risk            emphasised by the higher odds ratios among women who
        factors, and in these countries blood pressure is routinely   did not have a blood-pressure check before the current
        checked before OCs are prescribed. In our study the           episode of OC use (table 4), which was apparent in parts
        odds ratio associated with OC use in the UK was 2-10          of Latin America and all European centres except the
        (0-63-7-07); that among non-smoking women who                 UK, where blood pressure was checked routinely before
        reported a blood-pressure check before the current            OC prescription. Whether the lower QC-associated risk
        episode of OC use was closer to unity and compatible          in women who reported a blood-pressure check before
        with the other recent studies, although the confidence        the current episode of OC use purely relates to screening
        intervals were wide.                                          for increased blood pressure or also reflects other aspects
           The large increases in odds ratios after adjustment for    of health care or health-care-seeking behaviour is
        confounders confirms that, with the exception of              unclear. In the developing countries, where 69% of cases
        smoking in the developing countries, OCs were used less       and 42% of controls acquired their OCs from a non-
        by women who had other risk factors for cardiovascular        clinical source (eg, family, shop, or friend), the adjusted
        disease; this finding particularly applied to those with a    odds ratio associated with OCs was 2-34 (0-94-5-83) for
        history of hypertension (both groups of countries), and to    those obtained from a clinical source (eg, family planning
        those with a high body-mass index (Europe). The two           clinic, hospital, or family doctor) and 7-90 (3-58-17-4)
        largest contributors to the 56% increase in the odds ratio    for those obtained from a non-clinical source. The
        in Europe after adjustment were a history of hypertension     equivalent calculation was not possible in Europe
        and body-mass index. In the developing countries the          because OCs had been supplied through a clinical outlet
        two major confounders were a history of hypertension          to all controls and to all but two cases who were current
        (59% increase in odds ratios after adjustment) and            OC users.
        smoking (26% reduction in odds ratios).                          With the exception of one of the largest case-control
           The lack of a consistent effect of age on odds ratios in   studies of AMI and OC use, 10 past use of OCs has not
        this study is compatible with previous findings. 32           been shown to be associated with increased risk of AMI.
        However, because of the steep rise in incidence of AMI        In our study, odds ratios among past users were 1-23
        with age the attributable risk associated with OC use is      (0-67-2-26) in Europe and 1-48 (0-88-2-49) in the
        much greater among older women (table 7).                     developing countries. In contrast to the findings of Slone
           Data from the developing countries support the             and colleagues, 10 past users in Europe who had used OCs
        findings of some studies 33 that QC-associated risk of AMI    for 5-10 years and for 10 years or more did not have
        was higher with higher oestrogen doses. However, in           significantly increased odds ratios (1-22 [0-53-2-83]) and
        keeping with most other studies,'·" no such effect was        1-61 [0-63-4-16], respectively). Similarly, and consistent
        seen in the European centres. There were no important         with one previous report, 18 no duration effect of OC use
        differences in characteristics of users of OCs with low       on AMI risk was apparent among current OC users.


        Vol 349 • April 26, 1997                                                                                           1207




                                                                                                                               00803797
Exhibit 168                                                                                                                  JA-0003339
          Case 2:17-cv-04540-WB Document 210-11 Filed 06/14/19 Page 7 of 8



        THE LANCET


        Possible sources of bias                                      the excess AMI incidence due to OC use (which is small
        The validity of AMI cases included in previous case-          except among older smokers) is likely to be even smaller
        control studies has been questioned in one review. 36 In      if appropriate screening, particularly of blood pressure, is
        our study, the majority of cases in both groups of            carried out before and during OC use.
        countries were classified as definite cases according to         Although the overall odds ratios for AMI associated
        standard criteria, and odds ratios among these definite       with OC use, even among women without known risk
        cases were similar to those among all cases included in       factors, are higher than shown in most previous studies,
        analyses.                                                     risk estimates were substantially lower among those who
           Possible bias introduced by inclusion of data from         reported that their blood pressure had been checked
        proxy respondents for AMI cases has been investigated         before OC use. The risks among such women are
        and reported elsewhere. 27 That assessment showed that        compatible with the lower risk estimates found in the
        information from proxy respondents was reliable for           Oxford region of the UK in this study and those reported
        current OC use, and that the estimated impact of              in countries where blood-pressure screening before OC
        misclassification by the 3-4% of AMI cases for whom a         use is routine. 15 - 17 The higher odds ratios observed in the
        proxy respondent was used on overall risk estimates was       WHO study probably reflect more frequent use of OCs
        less than I %. 27                                             by women with other cardiovascular risk factors and less
           A potential limitation of this study was that cases were   screening than is currently carried out in, for example,
        restricted to those who survived at least 24 h after          the UK and the USA. They therefore represent risk
        hospital admission. Included cases may not therefore          estimates associated with OC use among women, an
        have been representative of all AMI cases, about 35% of       unknown proportion of whom were inadequately
        whom die within 24 h. 31 However, symptomatic non-fatal       screened and had undetected (and hence unrecorded)
        AMI in young women almost always results in hospital          risk factors. This would inflate the apparently OC-
        admission and, although validation of the low reported        associated risk estimates.
        refusal rates among cases and controls was not possible          Finally, even with the odds ratios observed in this
        in all centres, regular reviews of hospital discharge data    study, we should emphasise that except among older
        confirmed high participation rates. Hence, the results        women who smoke, the absolute risk of an AMI in this
        reported here should at least be applicable to almost all     age group is very small. The very small excess risk due to
        AMis that are not rapidly fatal in young women.               OCs should be balanced against the risks and benefits
                                                                      associated with alternative forms of contraception and of
           Detailed information was obtained on OC exposure
                                                                      the effect of OCs on other cardiovascular endpoints, on
        from cases and controls who were interviewed under
                                                                      protection against certain forms of neoplasia, 37 on quality
        similar conditions in hospital and were not aware of the
                                                                      of life, and ultimately on overall morbidity and mortality.
        main objective of the study. The use of samples and
        pictures of locally available OCs, and the comprehensive
        history of OC use permitted detailed investigation of all     WHO Collaborative Study of Cardiovascular Disease and
        types and patterns of OC use. Biased recall of OC             Steroid Hormone Contraception: Study Organisation
        exposure could have occurred as a result of the severity      Writing committee-N R Poulter, CL Chang, TM M Farley,
        of AMI compared with the control diagnoses and the            J Kelaghan, 0 Meirlk, M G Marmot.

        knowledge of cardiovascular risk associated with OCs.         Centres and principal investigators-Brazil: M Debert-Ribeiro (Escola
                                                                      Paulista de Medicina, Sao Paulo). Chile: E Medina (Escuela de Salud
        The impact of such a potential bias cannot be assessed
                                                                      Publica, Universidad de Chile, Santiago); J Artigas (Escuela de Medicina,
        because contraceptive history was not validated against       Valparaiso). China: Shen He (National Research Institute for Family
        medical records or prescriptions. However, any such bias      Planning, Beijing); Zhong Yu Hui (Sichuan Family Planning Research
        is more likely to relate to past rather than current OC       Institute, Chengdu); Zhang De-Wei, Zhao Weijin (Shanghai Institute for
                                                                      Planned Parenthood Research, Shanghai). Colombia: 0 Rojas (Facultad
        use-which was the primary exposure investigated in this       de Salud, Universidad del Valle, Cali). Germany: Lothar Heinemann
        study. An exaggerated estimate of risk associated with        (Zentrum fur Epidemiologie und Gesundheitsforschung, Berlin).
        OC use could also have occurred if controls stopped           Hong Kong: S Donnan, S Ho (Chinese University of Hong Kong).
                                                                      Hungary: G Bartfai (Albert Szent-Gyorgyi Medical University, Szeged).
        taking OCs in anticipation of hospital admission so that      Indonesia: J Kisjanto (Faculty of Medicine, University of Indonesia,
        they were classified as past and not current OC users.        Jakarta). Jamaica: R Wilks (Tropical Metabolism Research Unit,
        However, only 0-3% of non-user controls from Europe           University of the West Indies, Kingston). Kenya: R Agwanda (Kenya
                                                                      Medical Research Institute, Nairobi). Mexico: R Ruiz (Grupo
        and 0-2% of those from the developing countries had           Interuniversitario Mexicano de Investigayion Epidemiologica en Salud
        stopped OC use more than 3 months before hospital             Reproductiva, Durango). Slovenia: M Kozuh-Novak (University Institute
        admission for this reason, and were thus classified as past   of Public Health, Ljubljana). Thailand: N Dusitsin, P Virutamasen,
                                                                      K Phanthumchinda (Chulalongkorn Hospital, Bangkok); S Koetsawang,
        rather than current OC users.                                 M Piya-Anant (Siriraj Hospital, Bangkok). UK: M Vessey (University of
                                                                      Oxford, Oxford). Yugoslavia: J Demirovic, K Belkic (School of Medicine,
                                                                      University of Belgrade). Zambia: W S Mwandila, CM Mutale
        Balancing risks                                               (University Teaching Hospital, Lusaka). Zimbabwe: J Matenga, A Wilson
        The estimated incidence rates of AMI in Europe based          (University of Zimbabwe, Harare).
        on data from the Oxford region of the UK (table 7) show       Study design and monitoring-N R Poulter, M G Marmot (University
        that AMI in non-smoking women of reproductive age             College London Medical School, London, UK); MP Vessey (University
        who use OCs is a rare event; incidence rates rise             of Oxford, UK); D Petitti (Kaiser Permanente, Pasadena, CA, USA);
                                                                      J Perlman, J Kelaghan (NICHD, Bethseda, MD, USA); TM M Farley,
        appreciably above 4 per I 00 000 per year only among          S Holck, 0 Meirik, and the Steering Committee of the Task Force on
        OC users who smoke. Consequently, in this population          Epidemiological Research in Reproductive Health, UNDP/UNFPA/
        the excess or attributable risk estimates associated with     WHO/Vvorld Bank Special Programme of Research, Development and
                                                                      Research Training in Human Reproduction, WHO, Geneva, Switzerland.
        use of OCs among women who do not smoke were
        between 2-5 and 35 per 10 6 woman-years depending on          Study and data coordination-N R Poulter (study coordinator and
                                                                      principal investigator), M G Marmot (principal investigator), C L Chang
        age; the corresponding estimates among smokers were           (statistician and data manager), S Lawley (data processor), S Smith (data
        between 30 and 400 per 10 6 woman-years. Furthermore,         processor), M Shipley (statistical adviser), Department of Epidemiology



        1208                                                                                                           Vol 349 • April 26, 1997




                                                                                                                                                00803798
Exhibit 168                                                                                                                               JA-0003340
            Case 2:17-cv-04540-WB Document 210-11 Filed 06/14/19 Page 8 of 8



                                                                                                                                                  THE LANCET


        and Public Health, University College London Medical School, London,           19 Croft P, Hannaford P. Risk factors for acute myocardial infarction in
        UK.                                                                               women. BMJ 1989; 298: 165-68.
                                                                                       20 Mant D, Villard-Mackintosh L, Vessey MP, Yeates D. Myocardial
        Publications Advisory Committee-] Olsen (Danish Epidemiology
                                                                                          infarction and angina pectoris in young women. J Epidemiol Commun
        Science Centre, University of Aarhus, Denmark); M Thorogood (London
        School of Hygiene and Tropical Medicine, London, UK).                             Health 1987; 41: 215-19.
                                                                                       21 WHO Collaborative Study of Cardiovascular Disease and Steroid
        Acknowledgments                                                                   Hormone Contraception. A multinational case-control study of
        This study was funded by UNDP/UNFPA/WHO/World Bank Special                        cardiovascular disease and steroid hormone contraceptives:
        Programme of Research, Development and Research Training in Human                 description and validation of methods. J Clin Epidemiol 1995; 48:
        Reproduction and the National Institutes of Health Contraceptive and              1513-47.
        Reproductive Evaluation Branch (contract National Institute of Child
                                                                                       22 WHO Collaborative Study of Cardiovascular Disease and Steroid
        Health and Human Development NOl-HD-0-2914).
                                                                                          Hormone Contraception. Venous thromboembolic disease and
                                                                                          combined oral contraceptives: results of international multicentre
        References                                                                        case-control study. Lancet 1995; 346: 1575-82.
              Boyce J, Fawcett JW, Noall EWP. Coronary thrombosis and Conovid.         23 WHO Collaborative Study of Cardiovascular Disease and Steroid
              Lancetl963; i: 111.                                                         Hormone Contraception. Effect of different progestagens in low
        2     Inman WHW, Vessey MP. Investigation of deaths from pulmonary,               oestrogen oral contraceptives on venous thromboembolic disease.
              coronary and cerebral thrombosis and embolism in women of child-            Lancet 1995; 346: 1582-88.
              bearing age. BMJ 1968; ii: 193-99.                                       24 WHO Collaborative Study of Cardiovascular Disease and Steroid
        3     Vessey MP, Doll R. Investigation of relation between use of oral            Hormone Contraception. Ischaemic stroke and combined oral
              contraceptives and thromboembolic disease. BMJ 1969; ii: 651-57.            contraceptives: results of an international, multicentre, case-control
        4     Mann J], Thorogood M, Water WE, Powell C. Oral contraceptives               study. Lancet 1996; 348: 498-505.
              and myocardial infarction in young women. BMJ 1975; ii: 631-32.          25 WHO Collaborative Study of Cardiovascular Disease and Steroid
        5     Mann JI, Inman WHW. Oral contraceptives and death from                      Hormone Contraception. Haemorrhagic stroke, overall stroke risk,
              myocardial infarction. BMJ 1975; ii: 245-48.                                and combined oral contraceptives: results of an international,
        6   Jick H, Dinan B, Rothman K. Oral contraceptives and non-fatal                 multicentre, case-control study. Lancet 1996; 348: 505-10.
              myocardial infarction. JAMA 1978; 239: 1403-06.                          26 WHO MONICA Project. MONICA manual. Geneva: WHO, 1990;
        7     Shapiro S, Slone D, Rosenberg L, Kaufman OW, Stoley PD,                     partIV(a): 11-32.
              Miettinen OS. Oral contraceptive use in relation to myocardial           27 WHO Collaborative Study of Cardiovascular Disease and Steroid
              infarction. Lancet 1979; i: 743-47.                                         Hormone Contraception. Reliability of data from proxy respondents
        8     Rosenberg L, Hennekens CH, Rosner B, Belanger C, Rothman KJ,                in a case-control study of cardiovascular disease and oral
              Speizer FE. Oral contraceptive use in relation to non-fatal myocardial      contraceptive use. J Epidemiol Commun Health 1996; 50:
           infarction. Am J Epidemiol 1980; 111: 59-66.                                   674-80.
        9  Krueger DE, Ellenberg SS, Bloom S, et al. Fatal myocardial                  28 Lewis MA, Spitzer WO, Heinemann LAJ, et al. Third generation oral
           infarction and the role of oral contraceptives. Am J Epidemiol 1980;           contraceptives and risk of myocardial infarction: an international case-
           125: 832-43.                                                                   control study. BMJ 1996; 312: 88-90.
        10 Slone D, Shapiro S, Kaufman OW, Rosenberg L, Miiettinen OS,                 29 Maldonado G, Greenland S. Simulation study of confounder-
              Stolley PD. Risk of myocardial infarction in relation to current and        selection strategies. Am J Epidemiol 1993; 138: 923-36.
              discontinued use of oral contraceptives. N Engl J Med 1981; 305:         30 Breslow NE, Day NE. Statistical methods in cancer research I:
              420-24.                                                                     analysis of case-control studies. Lyon: International Agency for
        11 Adam SA, Thorogood M, Mann J]. Oral contraception and                          Research on Cancer, 1980: 192-246.
           myocardial infarction revisited: the effects of new preparations and        31 Tunstall-Pedoe H, Kuulasmaa K. Amouyel P, Arveiler D,
              prescribing patterns. Br J Obstet Gynaeco/1981; 88: 838-45.                 Rajakangas AM, Pajak A. Myocardial infarction and coronary deaths
        12 La Vecchia C, Franceschi S, Decarli A, Pampalona S, Tognoni G.                 in the WHO MONICA Project: registration procedures, event rates
           Risk factors for myocardial infarction in young women. Am J                    and case-fatality rates in 38 populations from 21 countries in four
           Epidemiol 1987; 125: 832-43.                                                   continents. Circulation 1994; 90: 583-612.
        13 Talbott E, Kuller LH, Detre K. et al. Reproductive history of women         32 Stadel BV. Medical progress: oral contraceptives and cardiovascular
           dying of sudden cardiac death: a case-control study. Int J Epidemiol
                                                                                          disease. N Engl J Med 1981; 305: 672-77.
           1989; 18: 589-94.
                                                                                       33 Meade TW, Greenberg G, Thompson SC. Progestogens and
        14 Ananjevic-Pandey J, Vlajinac H. Myocardial infarction in young
                                                                                          cardiovascular reactions associated with oral contraceptives and a
           women with reference to oral contraceptive use. Int J Epidemiol 1989;
                                                                                          comparison of the safety of 50- and 30-µg oestrogen preparations.
           18: 585-88.
                                                                                          BMJ1980; 280: 1157-61.
        15 Thorogood M, Mann JI, Murphy M, Vessey M. Is oral contraceptive
              use still associated with an increased risk of fatal myocardial
                                                                                       34 Rosenberg L, Kaufman OW, Heimrich SP, Miller DR, Stolley PD,
              infarction? Report of a case-control study. Br J Obstet Gynaecol 1991;      Shapiro S. Myocardial infarction and cigarette smoking in women
           98: 1245-53.                                                                   younger than 50 years of age. JAMA 1985; 253: 2965-69.
        16 Rosenberg L, Palmer JR, Lesko SM, Shapiro S. Oral contraceptive             35 Jain AK. Cigarette smoking, use of oral contraceptives and myocardial
           use and the risk of myocardial infarction. Am J Epidemiol 1990; 131:           infarction. Am J Obstet Gyneco/1976; 126: 301-07.
           1009-16.                                                                    36 Realini JP, Goldzieher JW. Oral contraceptives and cardiovascular
        17 Sidney S, Petitti DB, Quesenberry CP, Klatsky AL, Ziel HK. Wolf S.             disease: a critique of the epidemiologic studies. Am J Obstet Gynecol
              Myocardial infarction in users of low dose oral contraceptives.             1985; 152: 729-98.
           Obstet Gynaecol 1996; 88: 939-44.                                           37 Vessey MP. The Jephcott Lecture 1989. An overview of the benefits
        18 Stampfer MJ, Willett WC, Colditz GA, Speizer FE, Hennekens CH.                 and risks of combined oral contraceptives. In: Mann RD, ed. Oral
           A prospective study of oral contraceptive agents and risk of                   contraceptives and breast cancer. Lancaster: Parthenon Publishing,
           cardiovascular diseases. N Engl J Med 1988; 319: 1313-17.                      1990: 121-32




        Vol 349 • April 26, 1997                                                                                                                             1209




                                                                                                                                                                   00803799
Exhibit 168                                                                                                                                                    JA-0003341
